Citation Nr: 0524968	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  00-07 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for headaches, dizziness and residuals of a fracture of the 
right elbow as a result of treatment rendered by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  The 
RO denied compensation under § 1151 for headaches, dizziness 
and residuals of a fracture of the right elbow as a result of 
treatment rendered by VA.  

A hearing was held in April 2000 at the RO before a local 
hearing officer.  A transcript of the proceeding is of 
record.  

In August 2005, the Board advanced the case on the docket 
(AOD) under the provisions of 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).  

Unfortunately, however, the claim must be further developed 
before being decided on appeal.  So it is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  



The VCAA eliminated the requirement of submitting a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires that VA notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by him and which part, if any, VA 
will attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Seeking to comply with VCAA requirements, the RO issued a 
letter in May 2004 purportedly advising the veteran about 
information necessary to substantiate a claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  But the letter, instead, informed him of the 
requirements for establishing his entitlement to service 
connection on the more traditional basis - as a result of 
disability due to a disease or injury incurred or aggravated 
while in the military.  The letter makes no mention 
whatsoever of the criteria that must be met for a § 1151 
claim, the current claim at issue, the benefits of which are 
based on disability allegedly due to treatment received from 
VA (so not anything to do with events that occurred while on 
active duty in the military, per se).  So another, correct, 
letter must be issued before deciding this appeal.

Furthermore, the May 2004 letter advises the veteran of the 
requirements to reopen his reputedly unappealed claim for 
section 1151 benefits.  When, in actuality, he successfully 
completed his appeal to the Board by submitting a timely 
substantive appeal (VA Form 9) in February 2000.  So the VCAA 
letter advising him of his rights and obligations in VA's 
claims process should not reference new and material evidence 
to reopen a previously disallowed claim.  This is not needed 
in this particular instance.



The veteran contends that he sustained a fracture of his 
right elbow, as well as a cerebral concussion causing 
headaches and dizziness, because of fault or error in 
judgment by his VA doctors while hospitalized during June 
1998.  He says he underwent prostate surgery on June 19, 1998 
and, on June 21, 1998, experienced dizziness and flushing, 
postoperatively, brought about by a large drop in his 
blood pressure.  He says he was then transferred for further 
observation to the cardiac care unit (CCU), where he was 
monitored for 24 hours, and subsequently returned to the 
urology ward.  He reports that, on June 23, 1998, he passed 
out and fell, sustaining a right elbow fracture and cerebral 
concussion, as he was making his way, alone, to the bathroom.  
So he believes VA should have provided an attendant to 
accompany him to the bathroom, in view of his prior episode 
of dizziness and flushing that had prompted his treatment in 
the CCU.

VA medical records show the veteran had bladder outlet 
obstruction with urinary retention and was admitted to the 
hospital and underwent a transurethral resection of his 
prostate on June 19, 1998.  Immediately before his planned 
discharge on June 21, 1998, he experienced dizziness that was 
attributed to hypotension.  He was transferred to the CCU, 
and the assessment was that a precipitous drop in blood 
pressure was due to vasovagal insufficiency.  He was then 
transferred back to the urology ward, where, on the night of 
June 22 and morning of June 23, 1998, he had two episodes of 
falling secondary to dizziness.  

The clinical records of hospitalization include a June 23, 
1998 notation by the urology service requesting the veteran's 
evaluation by the cardiology service.  The request for a 
referral mentions his history of having experienced one 
episode of lightheadedness and dizziness, about two months 
before, causing him to fall back and hit his head against a 
bath tub.  As well, he related that, the evening before, on 
June 22, 1998, he had been urinating and again felt 
lightheadedness and dizziness; he had wanted to have a bowel 
movement, but then "passed out."  The assessment of the 
cardiology service was micturition syndrome, a phenomenon 
said to be similar to vasovagal syncope, except with respect 
to the site and nature of the trigger factors.  

When the veteran was examined by the neurology service on 
June 23, 1998, he was found to have sutures in his right 
parietal region.  No neurological disorder was identified.  
The otolaryngological service was consulted, and it was 
determined he had not experienced a vestibular disturbance.  
A minute fracture of the right ulna was identified by X-ray 
examination on June 25, 1998.  

VA outpatient records, following the veteran's discharge from 
the hospital, show recurrent complaints of cluster headaches 
and syncopal episodes.  A July 1998 skull X-ray showed no 
fracture, while an August 1998 CT scan of his head revealed 
no acute findings, including hemorrhage.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to any further adjudication of 
the claim at issue, send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  VCAA compliance 
requires that he receive notice of any 
information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate his 
claim for § 1151 compensation.  
Also apprise him of the evidence he is 
responsible for obtaining and submitting, 
and the evidence VA will obtain for him, 
and request that he submit any relevant 
evidence in his possession.  A general 
form letter, prepared by the RO, not 
specifically addressing the claim at 
issue, is unacceptable.  This is the 
problem with his prior VCAA letter, sent 
in May 2004, as it concerns issues that 
are not on appeal.



2.  Schedule a VA neurologic examination 
to obtain a medical opinion responding to 
the following questions:  

Did a chronic disorder manifested by 
syncopal episodes preexist the veteran's 
admission to VA hospitalization on June 
19, 1998?  If so, then is it at least as 
likely as not there was a permanent 
increase in severity of the veteran's 
pre-existing chronic syncopal disorder as 
a result of head trauma he sustained on 
either on June 22, or June 23, 1998, when 
he was receiving care from VA?  If it is 
determined that a chronic syncopal 
disorder did not preexist his admission 
to VA hospitalization on June 19, 1998, 
then is it at least as likely as not the 
condition resulted from head trauma he 
sustained on either June 22, or June 23, 
1998?  
If it is determined that a disorder 
manifested by syncopal episodes is 
attributable to head trauma sustained 
during VA hospitalization, then the 
examiner should state whether it is at 
least as likely as not the veteran's fall 
and head trauma was directly and 
immediately linked to the absence of an 
attendant to accompany him when he left 
his bed, to walk around or to use the 
bathroom, or whether it is at least as 
likely as not the fall and head trauma 
were directly and immediately linked to 
VA's determination not to provide him 
with a wheelchair, in view of his 
previously referenced hospital course?  



3.  Also schedule a VA orthopedic 
examination to obtain a medical opinion 
responding to the following inquiry:  

The examiner should state whether it is 
at least as likely as not the veteran's 
fall and fracture of the right ulna 
sustained during VA hospitalization on 
June 22, or June 23, 1998, was directly 
and immediately linked to the absence of 
an attendant to accompany him when he 
left his bed, to walk around or to use 
the bathroom, or whether it is at least 
as likely as not the fall and right elbow 
fracture were directly and immediately 
linked to VA's determination not to 
provide him with a wheelchair, in view of 
his previously referenced hospital 
course?  

To facilitate these opinions, the claims 
folder and a complete copy of this REMAND 
must be made available for each 
examiner's review prior to 
the examination.  It is imperative that 
all questions or inquiries listed above 
be answered so the Board has all 
information necessary to adjudicate the 
pending claim.  If the examiner is unable 
to make any determination without 
engaging in unwarranted speculation, 
please so state.  Discuss the rationale 
of the opinion.

4.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).



5.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the claim to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

